Citation Nr: 0030449	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
prostatitis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

During the pendency of this appeal, a November 1999 RO 
determination increased the veteran's disability rating for 
service-connected prostatitis from noncompensable to 10 
percent, effective, June 9, 1997.  Inasmuch as the veteran 
has continued to express dissatisfaction with this rating, 
has otherwise not withdrawn his appeal, and in light of the 
fact that the maximum schedular disability rating has not 
been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's prostatitis is not shown to be productive of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for prostatitis have not been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.§§ 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  After noting 
that the claims file includes the veteran's service medical 
records (SMRs), VA examination reports, VA treatment records, 
private medical records, the veteran's variously dated 
written statements, and the transcript of the veteran's 
August 1998 RO hearing, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a January 1970 RO rating decision, the veteran 
was initially service-connected for prostatitis and assigned 
a 20 percent disability rating effective September 2, 1969.  
In accordance with a December 1971 rating decision, the RO 
decreased the veteran's disability rating from 20 percent to 
10 percent, effective March 1, 1972.  A January 1974 rating 
decision further decreased the veteran's disability rating 
from 10 percent to noncompensable, effective April 1, 1974.  
This noncompensable disability rating remained in effect 
until a November 1999 RO determination increased the 
veteran's disability rating from noncompensable to 10 
percent, effective, June 9, 1997. 

The relevant post-service medical evidence begins with a 
letter from the veteran's private urologist, Pramod R. Rege, 
M.D., which recites a history of treatment he provided to the 
veteran since 1983 for various genitourinary disorders, 
including prostatitis.  Dr. Rege notes that, in May 1997, the 
veteran suffered from gross hematuria but that he tested 
negative for various venereal diseases.  In June 1997 
cytoscopy was performed; the diagnosis was prostatitis.  

A July 1997 VA examination report recounts the relevant 
medical history.  The veteran complained of "soreness in my 
pee track," but he denied any sexual problems, dysuria, 
pyuria, or hematuria at the time of the examination.  
Objectively, the abdomen was soft and non-tender with no 
evidence of organic enlargement, masses, or bruits.  The 
genitalia was normal and there was no evidence of distal 
urethritis or urethral drainage.  Rectal examination revealed 
a smooth, soft, symmetrical, and non-tender prostate.  The 
veteran reported his frequency of urination to be three to 
five times per day.  The diagnosis was a history of 
prostatitis.

An October 1998 letter from Dr. Rege included a review of the 
relevant medical history.  In May 1997 the veteran was seen 
for gross hematuria and painful ejaculation.  In June 1997, 
the veteran exhibited a boggy prostate, and a cytoscopy 
revealed minimal stricture of the urethra.  When the veteran 
was seen in July 1998 there were no symptoms, but in June 
1998 the prostate was slightly boggy.  In August 1998 the 
prostate continued to be described as boggy.  The veteran's 
main symptom was bogginess of the prostate; all terminal 
urine cultures were negative, as was venereal disease 
testing. 

A September 1999 VA genitourinary examination report includes 
a detailed recitation of the veteran's history of 
prostatitis, including the treatment he received from Dr. 
Rege over the years.  The examiner notes that the veteran's 
main problem over the years has been a constant and 
overwhelming urge to urinate.  The veteran does not otherwise 
complain of dribbling or incontinence, nor does the veteran 
need to wear absorbent materials.  His urinary stream was 
reported to be straight and have a strong flow.  It was noted 
that over the years the veteran has learned to control or 
ignore the constant urge to urinate.  The veteran did not 
report abnormal frequency of urination during the day.  
However, he reported that he awoke at least twice per night 
to urinate.  Rectal examination revealed a very small, non-
tender, but somewhat softer than normal, or boggy, prostate 
gland, as was described by Dr. Rege.  The examiner opined 
that, although the veteran exhibits chronic, non-bacterial 
prostatitis, his "symptoms at present are extremely 
minimal."  

The remaining evidence consists of the veteran's variously 
dated written statements and August 1998 RO hearing 
transcript, in which the veteran contends that his symptoms 
of prostatitis are more severe than the current 10 percent 
disability rating suggests.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, which provides that the 
disability is to be evaluated as a voiding dysfunction or 
urinary tract infection, whichever is predominant.  The 
veteran's predominant symptoms relate to voiding dysfunction.  
When rating as a voiding dysfunction, the particular 
condition is rated as urine leakage, frequency, or obstructed 
voiding.  As the veteran is not shown to suffer from symptoms 
of urine leakage or incontinence, or of any significant 
obstructed voiding, the diagnostic criteria assigned for 
rating such symptoms are not applicable in this case.  With 
regard to urinary frequency, symptoms of which the veteran 
does manifest, a 20 percent disability rating is assignable 
for a daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 10 
percent disability rating is for assignment when the daytime 
voiding interval is between two and three hours, or; when 
there is awakening to void two times per night.  

Upon review of the relevant evidence in conjunction with the 
application of the relevant laws and regulations, the Board 
finds that a disability rating in excess of 10 percent for 
service-connected prostatitis is not warranted.  Although the 
medical evidence demonstrates that the veteran carries a 
diagnosis of chronic prostatitis, which is manifested by a 
constant urge to urinate and a boggy prostate, his symptoms 
are not shown to produce urinary frequency such that the 
daytime voiding interval is between one and two hours, or 
that he awakens to void three to four times per night.  
Indeed, the veteran admits that he is able to substantially 
control or ignore the urge to void.  The veteran's 
symptomatology of awakening from sleep twice per night to 
void more closely approximates the diagnositic criteria 
associated with his current rating of 10 percent.  38 C.F.R. 
§ 4.115a. 

With regard to alternatively rating the veteran's disability 
as a urinary tract infection under 38 C.F.R. § 4.115a, the 
Board first notes that, as there is no evidence of poor renal 
function, the veteran's disability may not be rated under the 
diagnostic criteria for renal dysfunction.  Although the 
medical evidence does indicate the veteran has suffered from 
some symptomatology indicating infrequent urinary tract 
infections, as there is no medical evidence showing that the 
veteran suffers from recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year), and/or requiring continuous intensive 
management, the next higher rating of 30 percent under this 
criteria is not warranted.  Intermittent management, even 
intensive management, is contemplated by a 10 percent rating.  
38 C.F.R. § 4.115a. 

As the preponderance of the evidence is against the 
assignment of disability rating in excess of 10 percent for 
the veteran's prostatitis, there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to permit a favorable resolution of the appeal.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107(b)).  The veteran may always advance a new increased 
rating claim should the severity of his disability increase 
in the future.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his service-connected disability 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for prostatitis 
is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


